Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records Lee et al.(US 2018/0366122 A1) teach: [0093] Referring to FIG. 2, an electronic device 100 associated with using of a plurality of microphones according to an embodiment of the present disclosure may contain the audio codec 130 which includes a first signal processing module 10 (including a single channel signal processing module 11 and a first voice recognition module 12) and a multi-channel signal processing module 30, the audio data processing module 180 which includes a second signal processing module 20 (including a pre-processing module 21 and a second voice recognition module 22), and a plurality of microphones Mic1 to MicN. [0094] The audio codec 130 may include the first signal processing module 10 and the 
The prior art of record Johnson Jr.(US 10134425 B1) teach: Col 10, lines 21-42, Using the microphone array 302 and the plurality of microphones 308 the audio device 110 may employ beamforming techniques to isolate desired sounds for purposes of converting those sounds into audio signals for speech processing by the system. Beamforming is the process of applying a set of beamformer coefficients to audio signal data to create beampatterns, or effective directions of gain or attenuation. In some implementations, these volumes may be considered to result from constructive and destructive interference between signals from individual microphones in a microphone array. The audio device may include an audio processing module 1240 (illustrated in FIG. 12) that may include one or more audio beamformers or beamforming components Col 10, line 66 to Col 11, line 2, A given beampattern may be used to selectively gather signals from a particular spatial location where a signal source is present. The selected beampattern may be configured to provide gain or attenuation for the signal source. Such spatial selectivity by using beamforming allows for the rejection or attenuation of undesired signals outside of the beampattern. Col 11, lines 14-19, The processed data from the beamformer module may then undergo additional filtering or be used directly by other modules. For example, a filter may be applied to processed data which is acquiring speech from a user to remove residual audio noise from a machine running in the environment.
The differencebetween claims1, 9, and the prior art Lee et al. is that the in Lee et al., wake-up detection is carried out first on activated voice and then sound source localization is carried out on the activated voice which satisfies a specific audio data,
Whereas in claim1, sound source localization and directional enhancement are carried out first on activated voice and then wake-up detection is carried out. Therefore, the prior art of record alone or in combination failed to teach, a first controlled switch, a second controlled switch,  a second voice enhancement unit, and their associated interlink functional steps claimed as a whole, for independent claims 1 and 9, specifically, “allowing, by a first controlled switch, when activated by the voice activation signal, the multichannel voice signals to pass to the voice source locating unit, enhancing, by a first voice enhancement unit, a voice signal in the voice source locating direction to obtain an enhanced voice signal; conducting, by a voice wakeup detection unit, voice wakeup detection on the enhanced voice signal; based on a determination that a voice wakeup is detected, picking up and outputting, by the voice wakeup detection unit, a voice wakeup signal and the multichannel voice signals by the microphone array; allowing, by a second controlled switch, when activated by the voice wakeup signal, the multichannel voice signals to pass to a second voice enhancement unit; and processing, by the second voice enhancement unit, the multichannel voice signals picked up by the microphone array into one channel enhanced voice, and outputting the one channel enhanced voice as a finally picked up voice.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656